DETAILED ACTION
This action is in response to applicant's amendment filed 08/08/22.
The examiner acknowledges the amendments to the claims. 
Claims 1-19 and 21 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-20 has been withdrawn in light of the amendments to the claims; namely the prior art of record do not teach, in combination with the claim limitations, the nipple surface profile being free of protruding parts between the nipple tip and the U-shaped cleansing portion. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 

To the claims:
In Claim 19, line 5: 
--the-- is inserted before “set”, and            “pf” is deleted and replaced with --of--, and               an --s-- is inserted at the end of “bristle”,  and
“are” is deleted and replaced with --is--,
such that it reads “wherein the set [[pf]] of bristles is”.


Reasons for Allowance
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a teeth cleaning device and a method of cleaning teeth including a nipple, a lip displacer, and a U-shaped cleansing portion, the nipple having a base, a surface, and nipple tip, and the U-shaped cleansing portion located between the base of the nipple and the lip displacer, wherein the nipple surface profile is free of protruding parts between the nipple tip and the U-shaped cleansing portion, and wherein the U-shaped cleansing portion has a floor in a lower profile position relative to the surface of the nipple and first and second walls each perpendicular relative to the floor.
The closest prior art of record include Song (KR 20140141944) and Samandari ‘371 (U.S. Pub. No. 2021/0121371, cited in last office action but not relied upon).  Song teaches the invention essentially as claimed, except for the nipple surface profile being free of protruding parts between the nipple tip and the U-shaped cleansing portion wherein the U-shaped cleansing portion floor is in a lower profile position relative to the surface of the nipple, since the U-shaped cleansing portion in Song is instead formed on protruding parts above the profile of the nipple surface (see annotated Figure 9 on page 6 of the office action filed 02/09/22).  Samandari ‘371 teaches the invention essentially as claimed, including a nipple 55 (see Figures 29-31) with a U-shaped cleansing portion 108 between a nipple tip and lip displacer 57, wherein the U-shaped cleansing portion has a floor in a lower profile position relative to the surface of the nipple (Id.), however does not teach the nipple surface profile being free of protruding parts between the nipple tip and the U-shaped cleansing portion (since there are protruding wings 58; Id.), or that the first and second walls are each perpendicular relative to the floor (since the side walls of portion 108 are curved and non-perpendicular to the floor of portion 108).  The prior art of record does not provide motivation to modify the references to arrive at the claimed invention, and therefore the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771